El Juez Ascooiado, Sr. MacLeary,
emitió la opinión del tribunal.
El día 24 de febrero de 1910, José León Río presentó una solicitud jurada a la Corte de Distrito de Aguadilla, alegando-*171sustancialmente que el demandado, Fernando Vázquez, siguió un pleito en la Corte Municipal de San Sebastián, contra el peticionario, y obtuvo una sentencia a su favor por la suma de. $391.66 y las costas; que para pagar dicha suma, el peti-cionario transfirió a Vázquez cinco cuerdas de terreno, radi-cadas en San Sebastián; que esto no obstante, Vázquez pidió la ejecución de dicha sentencia; que habló entonces con Váz-quez, y convinieron en que Vázquez le devolvería las expresa-das cinco cuerdas, y el peticionario pagaría en dinero; que al ir a tomar posesión de las cinco cuerdas de terreno, se en-contró con que Vázquez las había vendido, y que, así las cosas, Vázquez solicitó y obtuvo nuevamente el arito de injunction, y para su cobro, se embargó una finca del peticionario, de ciento diez cuerdas de terreno. El peticionario alegó, ade-más, que había entablado, juntamente con la petición de im-junction, una demanda en la corte de distrito, sobre cumpli-miento del contrato celebrado con Vázquez; que la s-ub’asta estaba señalada para el día primero de marzo, y que de lle-varse a cabo, ocasionaría al peticionario, daños y pérdidas con-siderables, e irreparables quizás, lo que podía evitarse, orde-nando la suspensión de la subasta, hasta la resolución de la demanda establecida contra Vázquez; y concluyó, solicitando que se expidiera un auto de injunction en tal sentido, dirigido al marshal de la Corte Municipal de San Sebastián.
La corte fijó en $4,000, el importe de la fianza exigida al peticionario, cuya fianza fué prestada por este último; y se ordenó por el tribunal, que se expidiera el auto solicitado.
Luego compareció el demandado, Vázquez, y solicitó la disolución de la orden de injunction, por los motivos consig-nados en una moción presentada al efecto, acompañada ele una declaración jurada que apoyaba dicha moción; y la corte, el 17 de marzo de 1910, después de haber oído a ambas partes, desestimó la petición del demandado, solicitando la disolu-ción del injunction.
Contra esta resolución de la corte, se ha interpuesto el presente recurso de apelación. En apoyo de su actitud, el *172abogado del apelante plantea las proposiciones que se con-signan a continuación:
Alegó primeramente el apelante, en el acto de la vista, que la corte había actuado sin jurisdicción, porque la cantidad en controversia, es inferior a quinientos dollars. Aún supo-niendo que fuera así, la corte habría actuado con jurisdicción. La jurisdicción de tribunales de jurisdicción general, en la ex-pedición de injunctions, no está limitada por la cuantía de liti-gio, que es generalmente aplicable a las demás facultades de los tribunales, a menos que aparezca claramente que fué la intención de la Legislatura, imponer tal restricción. (2 Cyc. 907; Anderson County v. Kennedy, 58 Tx., 616; Stein v. Frieberg, 64 Tx., 271.)
Pero, nuestra ley que confiere autoridad para expedir, en los casos en que fueren procedentes, autos de injunction, diri-gidos a los jueces de las cortes de distrito, no impone tal res-tricción sobre la facultad conferida, según se verá al examinar la sección segunda, y los párrafos primero y segundo, de la sección tercera de la ley para definir los injunctions, etc., que dicen lo que sigue:
“Sección 2. — La Corte Suprema o cualquier juez de la misma, podrá, para hacer efectiva su jurisdicción, librar mandamientos de injunction, bajo las reglas prescritas por la ley, y, los jueces de las respectivas cortes de distrito podrán también librarlos en todos los casos en qué tales mandamientos sean procedentes.
“Sección 3. — Puede concederse un injunction en los siguientes, casos:
“1. Cuando resultare de la petición, que el peticionario tiene de-recho al remedio solicitado, y dicho remedio, o parte del mismo, con-siste en impedir la comisión o continuación del acto denunciado, bien por un período de tiempo limitado, o perpetuamente.
“2. Cuando de la petición o declaración jurada, resultare .que la comisión o continuación de algún acto, durante el litigio, habrá de causar pérdidas o daños de consideración, o irreparables, a alguna de las partes.”
Leyes de Puerto Rico, de 1906, p. 82.
*173Sostiene el apelente, además, qne la petición no contiene hechos suficientes para basar en ellos, la solicitud de injunction. Pudiera tal vez haberse redactado con más claridad dicha petición, pero aún tal como está se desprende de la misma claramente el derecho del demandante, y la necesidad y urgencia del remedio. Además, dicha petición se presentó a la corte de distrito, y ésta° apreció qne mostraba motivos suficientes para expedir el auto solicitado, y lo expidió, fijando una fianza suficiente para responder de cualquier perjuicio que pudiera ocasionarse al demandado; y, a menos que se demuestre que la corte ha abusado de su discreción, no estare-mos dispuestos a revocar su resolución. La ley con respecto a los principios generales que regulan la expedición de injunctions, y la discreción del tribunal para resolver la procedencia de los mismos, está tan bien expresada en la Cyclopedia of Law and Procedure de la que copiaremos un párrafo de la misma:
“Un injunction, ya sea provisional, o perpetuo, no puede, como regla general, ser solicitado como cosa de derecho, sino que la con-cesión o denegación del mismo, está encomendada a la sana discreción del tribunal, según las circunstancias del caso de que se trate. Espe-cialmente es esta la regla en el caso de un injunction provisional, cuando la concesión del injunction depende de la resolución de cues-tiones de hecho, y las pruebas son contradictorias. Sin embargo, la facultad discrecional no es arbitraria ni ilimitada, y debe ejercerse razonablemente y en armonía con principios bien establecidos. Y cuando el caso' justificado por el demandante, es perfectamente claro, y si dicho demandante ha llenado todos los requisitos de la ley, para la expedición de un injunction, entonces tiene derecho al injunction como cuestión de ley. La resolución del tribunal puede ser revisada en apelación o casación, en el caso de abuso manifiesto de discreción, pero no de otra manera; y no procederá la expedición de un mandamus para regular el ejercicio de tal facultad discrecional. Un injunction provisional podrá ser denegado en circunstancias en que podría concederse un injunction perpetuo; especialmente cuando fuere pe-dido en una solicitud ex parte. No se concederá un injunction en los casos en que repugne al buen criterio del juzgador; ni cuando tienda más bien a alentar que a impedir la comisión de fraudes e injusticias.”
22 Cyc., 746, 747, 748 y 749.
*174Alega el apelante, además en apoyo ele su actitud, que la doctrina establecida en el caso de Lothrop, Luce & Co. v. Rossner, 3 Castro, Dec. P. R., 55, impide la expedición del qnto en este caso. Ni el caso de Lothrop, Luce & Co. v. Rossner, ni el de Carlin v. Hudson, 12 Tx., 202, que citamos en nuestro dictamen en el referido caso, son exactamente iguales , al presente, y no pueden seguirse en esta decisión.
. Aunque sea necesario ejercer gran cuidado en la expedi-ción de autos de injunction para impedir la ejecución de una sentencia, a instancias del dueño de la finca que se trata de vender, esto no quiere decir que no deben librarse cuando la justicia y la equidad lo requieran.
Alega el apelante, Vázquez, además, que la Corte de” Dis-trito de Aguadilla no tenía jurisdicción sobre la persona del marshal de la Corte Municipal de San Sebastián, ni sobre el mismo apelante, porque no consta que el. primero fuera de-mandado, ni que el segundo residiera en el Distrito de Agua-dilla.
Pero, si bien el marshal no aparece como demandado en el encabezamiento de la solicitud, en que se expresa el título del pleito, debe tenerse presente que el auto fué expedido como incidente dentro de los procedimientos seguidos contra Vázquez, sobre cumplimiento de contratp; y, además, que no obs-tante el hecho de no figurar el nombre del marshal, como demandado, ha debido cumplirse con las disposiciones de la sección 5a. de la ley sobre injunctions, página '87, Leyes de Puerto Rico, de 1906; entregándosele, junto con el auto, una copia de la petición. Si algo tenía que objetar, la ley le daba amplias oportunidades para presentar esas objeciones, y para que se le oyera con respecto a las mismas. En cuanto al hecho alegado, de que el demandado no residía en Aguadilla, debe tenerse presente que aparece que la finca que, a sus ins-tancias se trataba de vender en pública subasta, radica dentro del Distrito Judicial de Aguadilla, y que la Corte de Distrito de Aguadilla tenía jurisdicción sobre el asunto de que se tra-taba en el pleito principal, del cual era simplemente un inci-*175dente el procedimiento de injunction. Véase Rio v. Vázquez, sobre traslado, resuelto por este tribunal, el 21 de diciembre de 1910. T también los casos de
Smith v. Smith, 88 Cal., 575.
Baker v. F. F. Ins. Co., 73 Cal., 182.
Ashurst v. Gibson, 57 Ala., 584.
Alega el apelante, finalmente, que el juramento prestado •con respecto a la petición de injunction, es defectuoso, porque •examinado en relación con la solicitud, se advierte que no •expresa cuales materias constan al peticionario por propio •conocimiento, y cuales por información y creencia; y porque no aparece consignado el número que la declaración jurada tiene en el registro de declaraciones juradas del notario, ante •quien se prestó dicbo juramento. Ciertamente, que debemos •observar que los indicados son defectos que pudieron haberse .alegado con éxito, ante la Corte de Distrito; pero como no consta que allí se hicieron tales alegaciones, no puede servir ahora de fundamento para revocar la resolución apelada. El juramento es defectuoso, pero no es nulo. Puesto que no en-contramos en los autos, error alguno, debe confirmarse la sentencia en todos sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados,'Wolf y del Toro.
El Juez Asociado, Sr. Aldrey, no intervino en la resolu-ción de este caso.